UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7732


TONY LEE BELTON,

                Plaintiff - Appellant,

          v.

WILLIE BAMBERG; WANDA STEWART; ROBERT HOOPER,

                Defendants – Appellees,

          and

ORANGEBURG CALHOUN REGIONAL DETENTION CENTER,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:11-cv-02301-MBS)


Submitted:   January 22, 2013              Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Lee Belton, Appellant Pro Se. Norma Anne Turner Jett, NESS
& JETT, LLC, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony   Lee      Belton   appeals   the    district   court’s      order

adopting   the      magistrate      judge’s        recommendation    to     grant

Defendants’ motion to dismiss his civil rights action alleging

violations of his constitutional rights while incarcerated at

the Orangeburg-Calhoun Regional Detention Center.                   Belton has

also moved for appointment of counsel.                 We have reviewed the

record   and   find   no    reversible     error.      Accordingly,    we    deny

Belton’s   motion     for    appointment      of    counsel   and   affirm    the

district court’s amended judgment.            Belton v. Bamberg, No. 1:11-

cv-02301-MBS (D.S.C. Sept. 19, 2012).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2